DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 15, 2022 amending claims 1, 17, 24-26, 31, 32, 34, adding new claims 38-40, and canceling claims 35-37 has been entered. Claims 10-14 and 18-23 were previously canceled.  Claims 1-9, 15-17, 24-34 and 38-40 are currently pending and presented for examination.

Response to Arguments
Due to the cancellation of claims 35-37, the previous rejection under 35 USC 112(a) is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.  However, since new claims 38-40 have the same limitations of canceled claims 35-37, the same rejection of new claims 38-40 apply.  Applicant argues that paragraph [0041] of the specification states that other sources of beta-hydroxybutyrate are optional which means that the composition omits any other sources of beta-hydroxybutyrate.  Thus Applicant argues that when other sources are omitted and less than 1% of the salts are included, the composition will inherently include greater than 99% by weight of beta-hydroxybutyric acid by total weight of all sources of beta-hydroxybutyrate.
These arguments are found not persuasive, since there is no disclosure in the instant specification of a composition comprising greater than 99% beta-hydroxybutyric acid (BHB) by weight of any source of beta-hydroxybutyrate.  There is no disclosure in the instant specification of any amounts of BHB in relation to all sources of beta-hydroxybutyrate.  Furthermore, with the exception of beta-hydroxybutyrate salts, there is no disclosure of any amounts of other sources of beta-hydroxybutyrate other than that they are present or not as in paragraph [0041] of the instant specification.  Paragraph [0064] of the instant specification only discloses the amount of BHB in relation to the amount of salts included in the composition.  It is specifically stated in paragraph [0064] “by combined weight of beta-hydroxybutyric acid and beta-hydroxybutyrate salts(s)”.  There is no disclosure of an amount of beta-hydroxybutyric acid by combined weight of the beta-hydroxybutyric acid and any compounds that provide a source of beta-hydroxybutyrate as currently claimed.  Thus said limitations represent new matter.  Moreover, Applicant’s argument that when other sources are omitted and less than 1% of the salts are included, the composition will inherently include greater than 99% by weight of beta-hydroxybutyric acid by total weight of all sources of beta-hydroxybutyrate, is found not persuasive since claim 38 does not claim that other sources are omitted.  Rather, claim 38 claims that optionally one or more compounds that provide a source of beta-hydroxybutyrate are included in the formulation which means that the amount of the other source may be any amount less than 1%.  As detailed above, with the exception of beta-hydroxybutyrate salts, there is no disclosure in the instant specification of any amounts of other beta-hydroxybutyrate sources other than that they are included in an unspecified amount or they are omitted.  Thus for these reasons, claims 38-40 are being rejected on the same grounds under 35 USC 112(a) for new matter.
Applicant’s arguments filed April 15, 2022 with respect to the rejections under 35 USC 103 have been fully considered but are found not persuasive.
	Applicant argues that Llosa teaches that the composition cannot include pure -hydroxybutyrate free acid (100%) but only up to 99% and the composition must include at least a salt, an ester or 1,3-butanediol.  Applicant argues that claims 1, 24 and 32 have been amended to define a composition outside the range of possible compositions disclosed in Llosa.  Applicant argues that the claims have been amended to exclude 1,3-butanediol and ketone esters from the aqueous composition.  Applicant further argues that claims 1, 24 and 32 recite that the composition contains 0.9% or less of salts which is less than the 1-25% required by Llosa when the composition omits 1,3-butanediol and ketone esters.
These arguments are found not persuasive since claim 1 of the instant application now recites that that the composition optionally contains 1,3-butanediol or beta-hydroxybutyrate esters and further claims that the composition if free of 1,3-butanediol and ketone esters.  As such, Applicant’s amendments to the claims necessitate a new rejection under 35 USC 112(b) since it is unclear if the composition contains 1,3-butanediol or beta-hydroxybutyrate esters or if it does not.  
Furthermore, even though claims 24 and 32 have been amended to recite that the composition does not contain 1,3-butanediol and ketone esters, the claims recite that the composition contains 0.9% or less of beta-hydroxybutyrate salts.  Llosa et al. teaches that a Ketone Blend is defined as a blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate [0025].  Llosa et al. teaches that the Ketone Blend containing any two or more of the above listed compounds can be in any relative concentration ratios and the preferred embodiments shall be as follows: 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027].  Therefore Llosa et al. teaches an embodiment wherein the free acid is in an amount of 99% and the salt is 1%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
In the instant case, a salt concentration of 1% as taught in the prior art is so very close to the claimed salt concentration of 0.9%, 0.8% or less by weight of the combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts that one would expect similar properties between the claimed composition and the composition of the prior art absent any showing of unexpected results or criticality. 
Applicant further argues that Llosa et al. does not teach a dilute solution as claimed in claims 2-3, 6-7 and 24-32 of the instant application.
This argument is found not persuasive since as detailed in the rejection of record, with respect to the concentrations as claimed in the instant claims, Llosa et al. teaches that each dose of the ketone blend should contain between about 5-70 grams to treat various disorders or conditions [0060]-[0066].  Thus Llosa et al. teaches providing an amount of beta-hydroxybutyrate that overlaps with the amount of beta-hydroxybutyrate provided in claims 4, 5, 24 and 27-29 of the instant application.  Accordingly, prior to the effective filing date, it would have been within the skill of an ordinary artisan to vary and/or optimize the amount of beta-hydroxybutyric acid in the formulation such that the required amount of beta-hydroxybutyrate is delivered to the patient per dosage.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, in the absence of a demonstration of criticality, adjusting the amount of the ketone blend in the foodstuff or beverage to obtain a formulation having the desired amount of beta-hydroxybutyric acid such that optimal ketosis is achieved is rendered obvious in view of the cited prior art teachings.
Thus, the rejection under 35 USC 103 over Llosa et al. is hereby maintained and detailed below with modification to address Applicant’s newly added limitations.
Applicant further argues that there is no motivation to combine the teachings of Llosa with the teachings of Blazquez since Blazquez does not teach a composition containing water and a cannabinoid and it is well-known that cannabinoids such as THC and CBD in their natural form are insoluble in water.
This argument is found not persuasive since Blazquez teaches that prior to the effective filing date of the instant application, cannabinoids were known in the art to induce ketosis.  Therefore since Llosa et al. teaches formulations for the purpose of inducing a ketogenic state, it would have been obvious to a person of ordinary skill in the art to add cannabinoids to the formulation of Llosa et al. with a reasonable expectation of improved success in increasing the level of ketone bodies and ketosis.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Moreover, Applicant has not provided any evidence to suggest that a person of ordinary skill in the art would not be able to determine how to formulate a composition comprising cannabinoids in water even if they are insoluble in water.  There are many techniques known in the art that are readily available to dissolve water insoluble materials in water.  Thus Applicant’s arguments are attorney arguments and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. 
Thus, for these reasons the previous rejection under 35 USC 103 in further view of Blazquez is hereby maintained.
The previous rejection in further view of Clarke et al. is hereby maintained for the same reasons as detailed above since Applicant has not provided any additional arguments for said rejection.
The previous double patenting rejections are hereby maintained and reproduced below since Applicant has not provided any arguments for traversal or submitted a terminal disclaimer.  It is noted that Applicant will consider filing a terminal disclaimer.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 38-40 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product, to increase blood ketone level in a subject, comprising water; and beta-hydroxybutyric acid and optionally one or more compounds that provide a source of beta-hydroxy butyrate, wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 1% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts, wherein the composition comprises greater than 99% beta-hydroxybutyric acid by combined weight of the beta-hydroxybutyric acid and any compounds that provide a source of beta-hydroxy butyrate.
The claims are rejected since they recite the limitation “wherein the composition comprises greater than 99% beta-hydroxybutyric acid by combined weight of the beta-hydroxybutyric acid and any compounds that provide a source of beta-hydroxy butyrate.” There is no disclosure in the instant specification of a composition comprising greater than 99% beta-hydroxybutyric acid by weight of any source of beta-hydroxybutyrate.  There is no disclosure in the instant specification of any amounts of beta-hydroxybutyric acid in relation to all sources of beta-hydroxybutyrate. Furthermore, with the exception of beta-hydroxybutyrate salts, there is no disclosure of any amounts of other sources of beta-hydroxybutyrate other than that they are present or not as in paragraph [0041] of the instant specification.  Paragraph [0064] of the instant specification states that beta-hydroxybutyric acid compositions are free or substantially free of beta-hydroxybutyrate salts so as to contain less than 1%, or less than 0.9%, or less than 0.8%, or less than 0.7%, or less than 0.6%, or less than 0.5%, or less than 0.4%, or less 0.3%, or less than 0.2%, or less than 0.1% of one or more beta-hydroxybutyrate salts by combined weight of beta-hydroxybutyric acid and beta-hydroxybutyrate salt(s).  Paragraph [0064] of the instant specification only discloses the amount of BHB in relation to the amount of salts included in the composition.  It is specifically stated in paragraph [0064] “by combined weight of beta-hydroxybutyric acid and beta-hydroxybutyrate salts(s)”.  There is no disclosure of an amount of beta-hydroxybutyric acid by combined weight of the beta-hydroxybutyric acid and any compounds that provide a source of beta-hydroxybutyrate as currently claimed.  Thus said limitation represent new matter.  
Claim 38 claims that optionally one or more compounds that provide a source of beta-hydroxybutyrate are included in the formulation which means that the amount of the other source may be any amount less than 1%.  As detailed above, with the exception of beta-hydroxybutyrate salts, there is no disclosure in the instant specification of any amounts of other beta-hydroxybutyrate sources other than that they are included in an unspecified amount or they are omitted.  Thus for these reasons, claims 38-40 are properly rejected under 35 USC 112(a) for new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 and 15-17 claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product, to increase blood ketone level in a subject, comprising water; beta-hydroxybutyric acid at least partially dissolved in the water; and optionally, at least one additive selected from the group consisting of acetoacetic acid, acetoacete, 1,3-butanediol, beta-hydroxybutyrate ester, flavorant, essential oil, vitamin, mineral, central nervous system stimulant, nootropic, edible acid in addition to the beta-hydroxybutyric acid, vasodilator, muscle-promoting compound, and amino acid, wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain 0.9% or less of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts, wherein the composition is free of 1,3-butanediol and ketone esters.
The claims are indefinite since the claims recite both that optionally 1,3-butanediol and beta-hydroxybutyrate ester are included as an additive in the formulation and that the composition is free of 1,3-butanediol and ketone esters.  Thus it is unclear if the composition can contain 1,3-butanediol and beta-hydroxybutyrate ester or if these components are excluded.
For the sake of compact prosecution, the claims are being interpreted as the components (1,3-butanediol and ketone esters including beta-hydroxybutyrate ester) are excluded from the composition, and examined herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 15-17, 24-34 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,596,131 B2 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘131 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17, 24-34 and 38-40 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as a vitamin, flavorant, mineral, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Claims 1-19 of ‘131 claim a composition for administering ketone bodies to a subject, comprising: a non-racemic mixture of R-beta-hydroxybutyrate and S-beta-hydroxybutyrate containing more than 50% and up to 89% by enantiomeric equivalents of R-beta-hydroxybutyrate and less than 50% and at least 11% by enantiomeric equivalents of S-beta-hydroxybutyrate, with the proviso that the non-racemic mixture contains no more than 88% by enantiomeric equivalents of mono-ester of R-1,3-butanediol and R-beta-hydroxybutyrate, wherein the composition is provided as or in a tablet, capsule, powder, food product, food additive, flavored beverage, vitamin fortified beverage, non-alcoholic beverage, flavored beverage additive, vitamin fortified beverage additive, non-alcoholic beverage additive, candy, sucker, pastille, food supplement, flavored mouth spray, or suppository.
Although ‘131 does not specifically claims that the compositions are free of salts, since ‘131 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘131.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘131.

Claims 1-9, 15-17, 24-34 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,596,129 B2 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘129 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17, 24-34 and 38-40 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as a flavorant, vitamin, mineral, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Claims 1-19 of ‘129 claim a composition for administering ketone bodies to a subject, comprising: a non-racemic mixture of R-beta-hydroxybutyrate and S-beta-hydroxybutyrate, wherein the non-racemic mixture contains from 52% to 89% by enantiomeric equivalents of the R-beta-hydroxybutyrate and 48% to 11% by enantiomeric equivalents of the S-beta-hydroxybutyrate, with the proviso that the non-racemic mixture contains no more than 88% by enantiomeric equivalents of mono-ester of R-1,3-butanedi and R-beta-hydroxybutyrate, wherein the composition is provided as or in a tablet, capsule, powder, food product, food additive, flavored beverage, vitamin fortified beverage, non-alcoholic beverage, flavored beverage additive, vitamin fortified beverage additive, non-alcoholic beverage additive, candy, sucker, pastille, food supplement, flavored mouth spray, or suppository.
Although ‘129 does not specifically claims that the compositions are free of salts, since ‘129 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘131.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘129.

Claims 1-9, 15-17, 24-34 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,512,615 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘615 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17, 24-34 and 38-40 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as acetoacetic acid, beta-hydroxybutyrate ester, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Claims 1-24 of ‘615 claim a composition comprising: a ketone body component; a cannabidiol (CBD) component, wherein the CBD component includes a CBD compound having at least one beta-hydroxybutyrate (BHB) or acetoacetate attached to the CBD compound via an ester bond; and a pharmaceutically or dietetically acceptable carrier, wherein the ketone body component is selected from the group consisting of BHB salts, BHB esters, beta-hydroxybutyric acid, acetoacetate salts, acetoacetate esters, acetoacetic acid, and combinations thereof.  
Thus ‘615 claims a formulation which contains a ketone body component which can be selected as beta-hydroxybutyric acid.  Thus, the formulation of ‘615 does not necessarily contain the inclusion of beta-hydroxybutyrate salts, and thus the formulation of ‘615 encompasses beta-hydroxybutyric acid in the absence of beta-hydroxybutyrate salts.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘615.

Claims 1-9, 15-17, 24-34 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,245,243 B1 (Provided on IDS dated June 10, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘243 are substantially overlapping in scope and mutually obvious.
Claims 1-9, 15-17, 24-34 and 38-40 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product to increase blood ketone level in a subject, comprising: water; beta-hydroxybutyric acid; and at least one additive such as vitamin, mineral, flavorant, amino acid, etc., wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.9% of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts.  
Claims 1-25 of ‘243 claim a composition for administering ketone bodies and ketone body precursors to a subject, comprising: a non-racemic mixture of S-beta-hydroxybutyrate and R-beta-hydroxybutyrate, wherein the non-racemic mixture comprises from 52% to 85% by enantiomeric equivalents of the S-beta-hydroxybutyrate and 48% to 15% by enantiomeric equivalents of the R-beta-hydroxybutyrate, wherein the composition may further comprise an amino acid. 
Although ‘243 does not specifically claims that the compositions are free of salts, since ‘243 does not claim the inclusion of beta-hydroxybutyrate salts, said limitation of the instant claims are rendered obvious over the claims of ‘243.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘243.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021).
Claims 1-9 and 24-34 of the instant application claim an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product, to increase blood ketone level in a subject, comprising water; beta-hydroxybutyric acid at least partially dissolved in the water; and optionally, at least one additive selected from the group consisting of acetoacetic acid, acetoacete, flavorant, essential oil, vitamin, mineral, central nervous system stimulant, nootropic, edible acid in addition to the beta-hydroxybutyric acid, vasodilator, muscle-promoting compound, and amino acid, wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain 0.9% or less of beta-hydroxybutyrate salts by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts, wherein the composition is free of 1,3-butanediol and ketone esters.
Llosa et al. teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance [0002].  An aspect can include a foodstuff having free acid (D)--hydroxybutyrate, and/or a (D)--hydroxybutyrate salt, (D)-1,3-butanediol and/or Ketone Ester [0005]. In some embodiments, the free acid (D)--hydroxybutyrate, and the (D)--hydroxybutyrate salt, and (D)-1,3-butanediol, and Ketone Ester can be in a molar ratio of 10±5:5±5:2±2:5±5 [0005]. Llosa et al. teaches that the free acid -hydroxybutyrate can be enterically encapsulated and/or with a buffer to prevent gastric degradation [0005]. Llosa et al. teaches that none of the products currently on the market do anything to prevent significant gastric degradation which can decrease bioavailability by 20%-50% [0005].
Llosa et al. teaches that a Ketone Blend is defined as a blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate [0025].  The Ketone Blend containing any two or more of the above listed compounds can be in any relative concentration ratios and the preferred embodiments shall be as follows: 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027]. 
Llosa et al. teaches that one aspect can include a foodstuff having limited racemic sodium -hydroxybutyrate, racemic potassium -hydroxybutyrate, and/or racemic calcium -hydroxybutyrate in combination with the free acid (D)--hydroxybutyrate, and/or (D)-1,3-butanediol, and/or KE such that the preponderance of the composition is non-racemic or enantiomerically enriched [0010].
Llosa et al. teaches that each of the compounds have chiral centers thus having (D) and (L) isomers [0028]. In a preferred embodiment all of the compounds shall he enantiomerically enriched with respect to the (D) isomer, wherein enantiomerically enriched shall be defined as having greater than 50% concentration, of the D isomers [0028].  Llosa et al. teaches that it should also be noted that only the D enantiomer is active in the body as a source of extracellular fuel that is then transported into the cells [0041].  The free acid of racemic -hydroxybutyrate can be ingested to produce ketones, however, while a fast acting ingredient, -HB free acid has several problems when consumed alone, including it is an acid, similar in acidity to that of lemon juice and consuming too much of the free acid can degrade tooth enamel and/or can cause GI problems [0045]. However, encapsulation of the free acid has been shown to increase pass through from the GI into the blood, thus increasing blood levels of (D)--hydroxybutyrate [0045]. Encapsulations and forms of enteric coating known in the arts may be utilized to help bypass the highly acidic gut and thus prevent gastric degradation of the compound [0045]. In alternate embodiments, the (D)--hydroxybutyrate and/or a Ketone Blend may be administered along with a Ranitidine, Famotidine, or similar stomach acid inhibitors (namely histamine H2 receptor antagonists) to increase the pH of the gut and preserve the efficacy of the compounds [0045]. 
Llosa et al. further teaches that while the use of pure, free acid form of (D)-.beta.-hydroxybutyrate has been considered dangerous, the quantity that would have to be consumed to cause metabolic problems or GI distress would be quite high [0051]. In moderate quantities, the free acid (D)--hydroxybutyrate can be advantageously combined with, e.g., non-racemic salts of (D)--hydroxybutyrate and/or the non-racemic precursor to (D)--hydroxybutyrate, called (D)-1,3-butanediol, to achieve a more rapid onset of ketone bodies in the blood and higher concentrations than previously explored compositions [0051].  Free acid (D)--hydroxybutyrate is a mild acid slightly weaker in strength than citric acid [0052]. One liter of grapefruit juice contains about 25 grams of citric acid and in some sensitive people that can be enough to cause gastrointestinal distress or aggravate acid reflux, nevertheless, most people can tolerate the acidity of grapefruit juice [0052]. 
Llosa et al. teaches that a benefit of preferred combinations that include free acid (D)--hydroxybutyrate is that the free acid can be used directly by the body without having to be processed in the liver and can easily cross the blood-brain barrier [0054]. Preferred embodiments can raise ketones in the blood more rapidly than precursors or derivatives [0054]. Free acid (D)--hydroxybutyrate, in levels tolerated by the GI system, can be part of preferred compositions [0054]. Another advantage is that embodiments, unlike previous compositions (sometimes administered intravenously or topically), can be orally administered, which is less expensive and easier for the patient [0054].
Llosa et al. teaches that "consuming" may include oral and/or parenteral delivery of the ketones in order to raise blood ketone levels in a user [0059]. Dosing protocols may be simply defined as up to 2 g/kg of body weight per day for the user wherein the dosing of the 2 g/kg may be partitioned throughout the day, or taken all at once [0059].
Llosa et al. teaches that the free acid of (D)--hydroxybutyrate is a white, odorless crystal with a slightly tart or acidic taste [0050]. It is a mild acid with a pH between, vinegar and lemon juice and can be formulated into most foodstuffs, e.g. drinks, puddings, mashed vegetables, and/or inert fillers [0050]. The acid forms of (D)--hydroxybutyrate are suitable for use orally as they have a pKa of 4.4 which is less acidic than citric acid with pKa of 3.1 and pKa2 of 4.8 and slightly more acidic than acetic acid with a pKa of 4.7 [0050].
Llosa et al. further teaches a preferred embodiment can include, enantiomerically enriched or pure, (D)-1,3-butanediol to achieve improved results [0073]. For example, a preferred embodiment can include free acid (D)--hydroxybutyrate and (D)-1,3-butanediol, which can provide twice as much of bioreactive agents as racemic compositions [0073]. 
Thus Llosa et al. teaches a foodstuff which can be a drink comprising a Ketone Blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate wherein the Ketone Blend can be in any relative concentration ratios and preferably 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027].  Thus Llosa et al. encompasses up to 99% as the free acid as well as formulations which do not contain any ketone salt such as, the free acid (D)--hydroxybutyrate, and the (D)--hydroxybutyrate salt, and (D)-1,3-butanediol, and Ketone Ester can be in a molar ratio of 10±5:5±5:2±2:5±5 [0005] and a preferred embodiment which can include free acid (D)--hydroxybutyrate and (D)-1,3-butanediol [0073].  Thus, a formulation containing less than 0.9% of beta-hydroxybutyrate salts is rendered obvious in view of the teachings of Llosa et al.
Llosa et al. does not specifically teach that the foodstuff contains water.  Llosa et al. does not teach the concentration of the formulation as claimed in claims 2, 3, 6, 7, 24-34.
  Although Llosa et al. does not specifically teach that the foodstuff contains water, Llosa et al. teaches that foodstuffs include drinks, puddings, mashed vegetables, and/or inert fillers [0050].  Furthermore Llosa et al. specifically teaches that the food is a drink since the blood ketone BHB levels were measured at various times after drinking the food (see figure 7).  Accordingly, prior to the effective filing date it would have been obvious to a person of ordinary skill in the art to formulate the foodstuff of Llosa et al. utilizing any pharmaceutically acceptable carrier or vehicle known in the art to prepare a formulation suitable for drinking.  A person or ordinary skill in the art would contemplate water with a reasonable expectation of success since it is a common vehicle used in the art to prepare foodstuff suitable for drinking.
With respect to the concentrations as claimed in the instant claims, Llosa et al. teaches that each dose of the ketone blend should contain between about 5-70 grams to treat various disorders or conditions [0060]-[0066].  Thus Llosa et al. teaches providing an amount of beta-hydroxybutyrate that overlaps with the amount of beta-hydroxybutyrate provided in claims 4, 5, 24 and 27-29 of the instant application.  Accordingly, prior to the effective filing date, it would have been within the skill of an ordinary artisan to vary and/or optimize the amount of beta-hydroxybutyric acid in the formulation such that the required amount of beta-hydroxybutyrate is delivered to the patient per dosage.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus, in the absence of a demonstration of criticality, adjusting the amount of the beta-hydroxybutyric acid in the formulation to obtain a formulation having the desired amount such that optimal ketosis is achieved is rendered obvious in view of the cited prior art teachings.
   With respect to claim 9 of the instant application, Llosa et al. teaches that each of the compounds have chiral centers thus having (D) and (L) isomers [0028]. In a preferred embodiment all of the compounds shall be enantiomerically enriched with respect to the (D) isomer, wherein enantiomerically enriched shall be defined as having greater than 50% concentration, of the D isomers [0028].  Thus Llosa et al. specifically teaches embodiments wherein the beta-hydroxybutyric acid is a non-racemic mixture enriched with the (D) isomer which is equivalent to the (R) isomer as claimed in claim 9 of the instant application.
	With respect to the claimed pH of the composition being less than 4 as claimed in the instant application, Llosa et al. specifically teaches that the free acid of (D)--hydroxybutyrate is a mild acid with a pH between, vinegar and lemon juice and as such has a pH of between 2.5 and 3.  Therefore a formulation containing up to 99% of the free acid of -hydroxybutyrate will necessarily have an acidic pH of less than 4 as claimed in the instant claims.
With respect to Applicant’s newly added limitation that the composition does not contain 1,3-butanediol and ketone esters, the rejected claims recite that the composition contains 0.9% or less of beta-hydroxybutyrate salts.  Llosa et al. teaches that a Ketone Blend is defined as a blend of two or more compounds selected from a free acid of -hydroxybutyrate, salt of -hydroxybutyrate, ketone ester of hydroxybutyrate, or 1,3-butanediol which when taken orally shall increase serum levels of (D)--hydroxybutyrate [0025].  Llosa et al. teaches that the Ketone Blend containing any two or more of the above listed compounds can be in any relative concentration ratios and the preferred embodiments shall be as follows: 51-99% free acid, 1-25% Ketone Salt, 1-10% 1,3-butanediol, and 1-49% Ketone Ester [0027].  Therefore Llosa et al. teaches an embodiment wherein the free acid is in an amount of 99% and the salt is 1%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
In the instant case, a salt concentration of 1% as taught in the prior art is so very close to the claimed salt concentration of 0.9%, 0.8% or less by weight of the combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts that one would expect similar properties between the claimed composition and the composition of the prior art absent any showing of unexpected results or criticality. 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021) as applied to claims 1-9 and 24-34 above and further in view of Blazquez et al. (Journal of Neurochemistry, 1999, Vol. 72 No. 4, pages 1759-1768).
Claims 31 and 34 of the instant application claims the composition further comprising an additive such as cannabinoids.
Llosa et al. is as set forth above.
Llosa et al. does not teach the addition of an additive such as cannabinoids.
However, Llosa et al. teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance [0002].
Blazquez et al. teaches that cannabinoids stimulate ketogenesis which is the process of producing ketone bodies which are a major source of energy that replace glucose in situations of energy deprivation (see abstract and page 1759).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Llosa et al. which teaches compositions and methods for producing near instant and/or therapeutic levels of nutritional ketosis, and in particular but not limited to compositions and methods related to the right hand enantiomer in particular in either in its pure enantiomer form or enantiomerically enriched form of a Ketone Blend, including any two or more of the following: (D)--hydroxybutyrate salts, (D)--hydroxybutyrate free acid, (D)-1,3-butanediol, and Ketone Ester, for mitochondrial health, treating other conditions, and physical performance, with the teaches of Blazquez et al. which teaches that cannabinoids stimulate ketogenesis which is the process of producing ketone bodies which are a major source of energy that replace glucose in situations of energy deprivation.   Thus, combining cannabinoids to the formulation of Llosa et al. would have been expected to improve the properties of the formulation by causing a larger increase in energy in patients in need thereof.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus claim 14 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Llosa et al. U.S. Publication No. 2018/0057846 A1 (Provided on IDS dated June 10, 2021) as applied to claims 1-9 and 24-34 above and further in view of Clarke et al. U.S. Publication No. 2015/0065571 A1.
Claims 15-17 of the instant application claims that the formulation further comprises a gelling agent selected from gellan gum, pectin, agar, carrageenan, xanthan gum, alginate, starch, gum Arabic, guar gum, locust bean gum, konjac, gum tragacanth, acacia gum, gum karaya, methylcellulose, agar, pullulan, konjac, hydroxypropylmethyl cellulose, other cellulosic compounds, polysaccharide gums, gelatin, collagen, casein, other proteins, silica fume, and milled chia seeds or is in the form of a suspension.
Llosa et al. is as set forth above.
Llosa et al. does not teach that the foodstuff containing beta-hydroxybutyric acid contains a gelling agent or is in the form of a suspension.
Clarke et al. teaches preparing formulations for increasing ketosis to improve endurance during exercise and to promote muscle recovery following exercise (abstract).  These formulations contain (D)-beta-hydroxybutyrate esters and 1,3-butanediol (abstract).  Clarke et al. teaches that the formulations may be suitable for oral administration wherein the components are diluted with water to form a liquid composition [0052] [0055]. The composition may be in the form of a liquid composition or a gel wherein suitable forms of liquid composition include for example a syrup, an emulsion and a suspension [0074]. In the form of a suspension or emulsion, the composition may contain as a carrier, for example, a natural gum, agar, sodium alginate, pectin, methylcellulose, carboxymethylcellulose or polyvinyl alcohol [0074].
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary artisan to determine the form of the formulation based on techniques well-known in the art.  Prior to the effective filing date of the instant application as taught by Clarke et al. formulations for inducing a ketogenic state for use as a foodstuff was known to include suspensions further containing gelling agents such as agar, alginate, pectin, etc.  Thus, a person of ordinary skill in the art would contemplate preparing suspensions which include gelling agents with a reasonable expectation of success since suspensions are forms well-known in the art.  Furthermore, claim 17 is rendered obvious since forming a suspension is rendered obvious and the definition of a suspension is a mixture containing solute particles that do not dissolve and thus are suspended throughout the vehicle.  Thus, a suspension comprising undissolved particles of the components of the formulation of Llosa et al. is rendered obvious.  Thus claims 15-17 of the instant application are rendered obvious in view of the cited prior at teachings. 

Conclusion
Claims 1-9, 15-17, 24-34 and 38-40 are rejected.  Claims 10-14, 18-23 and 35-37 are canceled.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM